DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the applicant amendment filed on January 07, 2021, in which claims 1-20 are presented for examination. 
3.	Claims 1, 13, and 19 are in independent form.
4.	Claims 1, 4, 8-9, 12-13, 15, and 18-19 are amended.
5.	The previous 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112(a) first paragraph rejection is withdrawn.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on January 07, 2021 and March 05, 2021. The submission is in compliance with the provisions of 37 CFR
1.97. The information disclosure statement is considered by the examiner.
Response to Arguments
7.	Applicant's arguments filed on January 07, 2021 have been fully considered but they are not persuasive. 
8.	Applicants argue, “Applicant respectfully disagrees that Alexander discloses such features: ‘extracting the discovered metadata information from the external content item’ 
 	Examiner respectfully disagrees with the argument. First, Alexander’s invention involves detecting user bookmarking in an internet resource (i.e., web page) that is referenced in a bookmark (i.e., URL). The method further comprises receiving description in a form of metadata comprising one or more tags to be associated with the bookmark. See [0005]. 	Second, Alexander clearly teach extracting discovered metadata information from the external content item. For instance, see [Figure 4]. This figure illustrates how a user describe a bookmark (i.e., webpage). A user provided with a dialog box to enter a description about the bookmark. Each bookmark has a metadata in a form of tag or term (i.e., keyword) (See [0035]-[0036]). This is equivalent to the claimed language. A user bookmark (i.e., webpage) saved and a description that identify the saved bookmark in the form of metadata. Metadata provides information about one or more aspects of the bookmark. Here, Alexander describes the metadata as a tag or a title.   	Additionally, Alexander disclose storing these extracted metadata information. For instance, see [0016], e.g., “In one embodiment, these bookmarks, along with descriptions of these bookmarks in the form of metadata, may be stored in collaborative bookmarking server 102”. 	Further, regarding the claim language “extracted discovered metadata” and “external content item” the examiner notes these terms are very broad and only require 
9.	Applicants argue, “Applicant respectfully disagrees, noting that Alexander discloses sharing the bookmarks and the metadata describing those bookmarks with users”. 	Examiner respectfully disagrees with the argument. Alexander clearly disclose sharing the bookmarks among associated users. For instance, see [0031] where a user provided an option, (See [Figure 4, element 404]) whether the bookmark is to be public or private, e.g., “users save links to the resources (e.g., web pages) that they want to remember and/or share. These bookmarks are usually public, and can be saved privately, shared only with specified people or groups, shared only inside certain networks or another combination of public and private domains”).  Thus, applicant’s argument to the contrary are not persuasive.10.	Applicants argue, “Applicant respectfully submits that Lee fails to disclose querying a graph index, as that feature has been defined in this application”. 	Examiner respectfully disagrees with the argument. Contrary to the applicant’s characterization, Lee clearly teaches querying a graph index. For instance, see [column 19, lines 55-58], e.g., “In particular embodiments, backend type ahead process 208 searches or queries an index of nodes generated from social graph database 206 in which the nodes are indexed and searchable (or queryable) by hub category” (emphasis added). Thus, applicant’s argument to the contrary are not persuasive.See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. V. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as stated in the previous rejections, a motivation for such combination can be explicitly found in Lee [col. 3, lines 25 – col. 4, line 5]. Thus, applicant’s arguments to the contrary are not persuasive.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

13.	Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Alexander et al. U.S. 2013/0230248 A1 (hereinafter Alexander) in view of Lee et al. U.S. Patent 8,572,129 B1 (hereinafter Lee).
Regarding claim 1, Alexander discloses a computer-implemented method for exposing content to one or more recipients in an enterprise system, comprising:  	receiving input from a sharing user to share an external content item associated with a uniform resource locator (URL) (Alexander [0018] describing where a collaborative bookmarking system receives a bookmark from a user, e.g..” collaborative bookmarking system 100, collaborative bookmarking server 102 receives new tags from users of clients 101 on various content (content of Internet resource)”. See also [0034] where the received bookmarking referenced by uniform resource locator (URL)). See also [0031] where users share bookmarks with another users);  	discovering metadata information associated with the external content item (Alexander [0005] and [0012] where the bookmark (i.e. content) referenced by a metadata, e.g., “receive a description of the bookmark in the form of metadata”. See also [0013] where the implemented system detected (i.e., discovered) a user bookmarking of an internet resource (e.g., web page));   	extracting the discovered metadata information from the external content item (Alexander [0012] where metadata received (i.e. discovered) as a description of a 

querying the graph index for the external content item satisfying the received request (Lee [col.29, lines 52-55] where the system provides a searchable (i.e., querying) index. See also [col. 4, lines 35-39] where the social graph database includes, searchable attributes and metadata. See also [col. 17, lines 7-12], e.g., “metadata, or other information defining, characterizing, or related to the edges, may be stored (e.g., as data objects) in social graph database 206”): and   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee that is a graph index, receiving a request and querying of the graph index with the collaborative bookmarking system of Alexander. One having ordinary skill in the art would have been motivated to combine the teachings found in the two references in order the method involves receiving a uniform resource locator that is associated with an external content item, and hence shortens the time required for searching the information. 

 Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Alexander and Lee discloses a computer-implemented method, wherein receiving the request to access the external content item comprises:   	receiving an application programming interface (API) call including the URL from the sharing user selecting to share the external content item (Lee [col. 7, lines 44-50] where a request is received, e.g., “The request generally includes a URL or other document identifier as well as metadata or other information. By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser 202 or operating system running on the user's client computing device 30”) via one of:   	a content discovery and surfacing application;  	a browser application extension (Lee [col. 7, lines 39-41, e.g., “a web application hosted by a web application server 40 and made available in conjunction with social network environment 20, the user's web browser 202”);
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Alexander and Lee discloses a computer-implemented method, wherein discovering the metadata information associated with the external content item comprises: 	accessing the external content item via the URL (Alexander [0039] where internet content (i.e., external content) referenced as uniform resource locator (URL)); and 	extracting one or more pieces of metadata associated with the external content item (Alexander [0002] e.g., “such as web -accessible content via a Uniform Resource Locator (URL),”).
 Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, Alexander and Lee discloses a computer-implemented method, wherein extracting the discovered metadata information comprises: 	extracting one or more of a title, a summary, a description, and an image (Alexander [0038]-[0039] where a metadata captured (i.e., extracted) comprises, image, description, etc.).
user of the external content item comprises: 	determining a social distance between the sharing user and one or more individuals as the recipient user in the enterprise system (Lee [col. 5, lines 43-59] where a social distance among friends established, friendship represent a connection between users. See also [col. 14, lines 41-48] where friends connected on a social graph for sharing contents. The connection represent close distance among them):; and 	generating an edge between the external content item and the recipient user in the enterprise system based on the social distance between the sharing user and the recipient user (Lee [col. 3, lines 37-39] where an edge is generated on the social graph, e.g., “generate an edge from a node corresponding to the user (for which the previously entered information was matched) to an existing node corresponding to the concept match”).
Regarding claim 7, the rejection of claim 6 is hereby incorporated by reference, Alexander and Lee discloses a computer-implemented method, wherein determining a social distance between the sharing user and the recipient user in the enterprise system comprises identifying a user who shares a colleague relationship with the sharing user (Lee [col. 32, lines 16-22] where the recommendation-requesting process, first identifying a user relationship with other friends (i.e., users). See also [col. 34, lines 58 – col. 35, line 5] where a relationship users with other users described).

Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, Alexander discloses a computer-implemented method, wherein sharing the external content (Alexander [0016] where users shares internet resources (i.e., external content) e.g., “Each client 101 is configured to save links to Internet resources (e.g., web pages) that they want to remember and/or share”) but not clearly discloses sharing the external content item via the enterprise system comprises: receiving an indication of a query for content associated with an individual as a recipient user who shares a colleague relationship with a sharing user or an individual selected as an a recipient user with whom to share the external content item; performing the query; and ,   providing a 

Regarding claim 10, the rejection of claim 9 is hereby incorporated by reference, Alexander and Lee discloses a computer-implemented method, wherein receiving an indication of a query comprises receiving an API call to query the graph index for one or more of:  	content that is relevant to the recipient user (Lee [col. 18, lines 16-18] where content relevant to a user, e.g., “determined to be the most relevant or best match to the characters of text entered by the user as the user enters the characters of text”): and  	content that has been shared with the recipient user (Lee [col. 35, lines 2-6], where users shares contents, e.g., “both the user and the requesting user, or connected to both the hub and the requested hub, or connected to both the hub and the requested user; the quantity or quality of shared content between the hub and the requested hub, etc”).
Regarding claim 11, the rejection of claim 10 is hereby incorporated by reference, Alexander and Lee discloses a computer-implemented method, wherein the relevance of the content is based on a relevance score calculated based on an edge weight (Lee [col. 21, lines 63-67] where the relevance score determined, e.g., “the edges connecting any of these nodes may also be used to weight their relevancy in 
Regarding claim 12, the rejection of claim 9 is hereby incorporated by reference, Alexander and Lee discloses a computer-implemented method, wherein providing a result including the extracted metadata information associated with the external content item for generating a visual information element representing the external content item comprises providing the URL and one or more of: 	title metadata ;  	summary metadata;  	description metadata (Lee [0036], e.g., “receive a description of the bookmark in the form of metadata”);  	keywords metadata (Alexander [0016] e.g., “keyword or term assigned to a piece of information”;  	image metadata; and  	tags metadata (Alexander [0005], e.g., “metadata comprising one or more tags to be associated with the bookmark”).
 Regarding claim 13, Alexander discloses a system for exposing web-based content to one or more recipients in an enterprise system, comprising: 	one or more processors for executing programmed instructions (Alexander [Figure 2, element 201]); 	memory, coupled to the one or more processors, for storing program instruction 
Regarding claim 14, the rejection of claim 13 is hereby incorporated by reference, Alexander and Lee discloses a system, wherein in receiving the request to access the external content item, the API engine is operable to receive an API call including the URL from the sharing user selecting to share the external content item via one of:
Regarding claim 15, the rejection of claim 13 is hereby incorporated by reference, Alexander and Lee discloses a system, wherein in discovering the metadata information associated with the external content item, the API engine is operable to: 	access the external content item via the URL(Alexander [0039] where internet content (i.e., external content) referenced as uniform resource locator (URL)); and  	extract one or more pieces of metadata associated with the external content item (Alexander [0002] e.g., “such as web -accessible content via a Uniform Resource Locator (URL),”).
Regarding claim 16, the rejection of claim 15 is hereby incorporated by reference, Alexander and Lee discloses a system, wherein in extracting the discovered metadata information comprises extracting one or more of a title, a summary, a description, and an image (Alexander [0038]-[0039] where a metadata captured (i.e., 
Regarding claim 17, the rejection of claim 13 is hereby incorporated by reference, Alexander and Lee discloses a system, wherein in determining the recipient user, the activity processing and analytics engine is further operable to:  	receive an indication of a selection of one or more individuals as the recipient user in the enterprise system with whom to share the external content item (Alexander [0016], e.g., “Each client 101 is configured to save links to Internet resources (e.g., web pages) that they want to remember and/or share. These bookmarks may be public, and can be saved privately, shared only with specified people or groups, shared only inside certain networks”) and  	generate an edge between the external content item and the selected recipient user with whom to share the external content item (Lee [col. 3, lines 37-39] where an edge is generated on the social graph, e.g., “generate an edge from a node corresponding to the user (for which the previously entered information was matched) to an existing node corresponding to the concept match”); or  	determine a social distance between the sharing user and the selected recipient user in the enterprise system (Lee [col. 5, lines 43-59] where a social distance among friends established, friendship represent a connection between users. See also [col. 14, lines 41-48] where friends connected on a social graph for sharing contents. The connection represent close distance among them) and generate an edge between the external content item and the selected recipient user in the enterprise system based on the social distance between the sharing user and the selected recipient user (Lee [col. 
Regarding claim 18, the rejection of claim 13 is hereby incorporated by reference, Alexander discloses a system, wherein in sharing the external content item via the enterprise system (Alexander [0016] where users shares internet resources (i.e., external content) e.g., “Each client 101 is configured to save links to Internet resources (e.g., web pages) that they want to remember and/or share”), but not clearly receive an indication of a query for content associated with an individual as a recipient user who shares a relationship with the sharing user or an individual selected as an a recipient user with whom to share the external content item; perform the query, wherein in performing the query, the API engine is operable to; query the graph index for content based on a relevance between the recipient user and the content, and for content that has been shared with the recipient user; and  provide a result including the discovered metadata information associated with the external content item for generating a visual information element representing the external content item. 	However, Lee discloses receive an indication of a query for content associated with an individual as a recipient user who shares a relationship with the sharing user or an individual selected as an a recipient user with whom to share the external content item (Lee [col. 32, lines 10-25], e.g., “querying indexing process 220 itself or some other process that is configured to receive queries and return results based on searching one or more of the indexes”); and
Regarding claim 19, Alexander discloses a one or more computer storage media storing computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for exposing web-based content to a recipient in an enterprise system, the method comprising:  	receiving input from a sharing user to share an external content item associated with a uniform resource locator (URL), wherein the external content item is a content item that is addressable by a URL and resides external to the enterprise system (Alexander [0018] describing where a collaborative bookmarking system receives a bookmark from a user, e.g..” collaborative bookmarking system 100, collaborative bookmarking server 102 receives new tags from users of clients 101 on various content (content of Internet resource)”. See also [0034] where the received bookmarking referenced by uniform resource locator (URL)). See also [0031] where users share bookmarks with another users);  	discovering metadata information associated with the external content item, wherein discovering metadata information associated with the external content item (Alexander [0005] and [0012] where the bookmark (i.e. content) referenced by a metadata, e.g., “receive a description of the bookmark in the form of metadata”) comprises:  	accessing the external content item via the URL (Alexander [0034] where the received bookmarking referenced by uniform resource locator (URL)). See also [0031] where users share bookmarks with another users); and

Regarding claim 20, the rejection of claim 19 is hereby incorporated by reference, Alexander discloses a computer-implemented method, wherein sharing the external content (Alexander [0016] where users shares internet resources (i.e., external content) e.g., “Each client 101 is configured to save links to Internet resources (e.g., web pages) that they want to remember and/or share”) but not clearly discloses: receiving an application programming interface (API) call including the URL from the sharing user;  a content discovery and surfacing application; a browser application extension; a Hypertext Markup Language (HTML) element incorporated in the external content item; and capturing the URL of the external content item encoded as a matrix barcode with a camera. 	 However, Lee discloses receiving an application programming interface (API) call including the URL from the sharing user (Lee [col. 7, lines 44-50] where a request is received, e.g., “The request generally includes a URL or other document identifier as well as metadata or other information. By way of example, the request may include information identifying the user, such as a user ID, as well as information identifying or characterizing the web browser 202 or operating system running on the user's client computing device 30”)  via one of:  	a content discovery and surfacing application;  	a browser application extension (Lee [col. 7, lines 39-41, e.g., “a web application hosted by a web application server 40 and made available in conjunction with social network environment 20, the user's web browser 202”);  	a Hypertext Markup Language (HTML) element incorporated in the external .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BERHANU MITIKU/Examiner, Art Unit 2156        

/MATTHEW ELL/Primary Examiner, Art Unit 2145